Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.
The filling date of this application number recited above is September 30, 2019. Priority has been claimed in the Application Data Sheet under Domestic Benefit/National Stage Information with Prior Provisional Application Number 62/739,429, therefore the examination will be undertaken in October 01, 2018, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been submitted to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea, Certain Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of 
As per Claims 1, 11, and 20, the claims recite “a method comprising:
receiving a check image;
identifying check information of the check image;
extracting the check information from the check image;
determining a subset of business rules from a set of business rules;
applying the subset o of business rules to the check information;
validating the check information by comparing the check information to the set of previous transactions;
in response to the comparison identifying a duplicate transaction, determining the check image is fraudulent;
in response to determining the check image is fraudulent, transforming an indicator corresponding to the check image to identify the check image as fraudulent;
and transmitting the check image and check information for storage.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by performing fundamental economic practices and/or interactions between people. The method recited above is an interaction between a customer and an entity, such as a bank, for validating an image of a check by comparison to determine whether the check is fraudulent or not, which is a process to mitigate risk of the user and/or the financial entity from using and/or obtaining a fraudulent check. Risk mitigation is a fundamental economic practice, which is a method of organizing human activity. Additionally, it may also be considered 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “processor”, “memory”, “database”, “remote device”, and “non-transitory computer-readable medium” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Specifications [0049] and [0050] discloses of generic shared processor circuit and generic non-transitory computer-readable mediums, which is used to perform generic functions such as: receive data, apply existing rules, compare data, and transmit data. The claimed method is merely applying the judicial exception to be performed on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The additional limitation “in response to determining the check image is fraudulent, transforming an indicator corresponding to the check image to identify the check image as fraudulent”, under broadest reasonable interpretation, one of ordinary skilled in the art would interpret the limitation as merely changing data to identify the check as fraudulent, such as marking the indicator from “none” to “flagged”, which is a generic function performed by a generic computer component of changing data from “0” to “1”. Mere instructions to implement an abstract idea on a computer are not indicative of integration into a practical application. Accordingly, this additional limitation does not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 12 recite “wherein the check information includes at least one of: (i) a date, (ii) a signature, (iii) an amount, (iv) a payee, (v) a payor, and (vi) a magnetic ink character recognition line.”
Claims 3 and 13 recite “wherein applying the subset of business rules to the check information based on the remote device includes: determining a type of the remote device; and identifying the subset of business rules of the set of business rules associated with the type of the remote device.”
Claims 4 and 14 recite “wherein the set of previous transactions includes check information for each performed interaction.”
Claims 5 and 15 recite “wherein transforming the indicator corresponding to the check image includes:
generating and transmitting an alert to a second remote device associated with an entity.”
Claims 6 and 16 recite “wherein the check image is received from at least one of (i) an automated teller machine, (ii) a mobile device, and (iii) a teller machine.”
Claims 7 and 17 recite “wherein comparing the check information to the set of previous transactions includes comparing the extracted check information to stored check information of each transaction of the set of previous transactions.”
Claims 8 and 18 recite “wherein identifying the duplicate transaction includes matching at least one parameter of the extracted check information to at least one parameter of the stored check information of each transaction of the set of previous transactions.”
Claims 9 and 19 recite “wherein the instructions, upon execution, cause the processor to: accept the received check image as valid in response to the comparison not indicating a fraudulent transaction.”
Claim 10 recites “wherein each transaction of the set of previous transactions stores check information including at least one of: (i) a date, (ii) a signature, (iii) an amount, (iv) a payee, (v) a payor, and (vi) a magnetic ink character recognition line.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited fundamental economic practice, and are therefore rejected for at least the same rationale as applied to their parent claim above; therefore they still recite abstract ideas.
	Claims 2-10 and 12-19, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (U.S. 9,779,392) in view of Sadovsky et al. (U.S. 2017/0309108).

As per Claims 1, 11, and 20, Prasad discloses a system comprising:
at least one processor; and a memory coupled to the at least one processor, wherein the memory stores: a database including a set of previous transactions and a set of business rules (see (Col 5 Lines 19-25) disclosing the system which includes processors, modules, and database, Figure 13 disclosing the controller of the system, and (Col 66 Lines 54-67) and (Col 67 Lines 1-12) disclosing computer-readable storage mediums); and instructions that, upon execution, cause the at least one processor to:
	receive a check image from a remote device (Figure 3A blocks 305 and 306 discloses the user providing check image to be received by the server, as disclosed in (Col 23 Lines 20-22) "In one embodiment, the PS-PLATFORM may instruct the user to capture and submit an image or video streaming of the check 305-306");
	identify check information of the check image (Figure 3A block 310 discloses processing the check image, as disclosed in (Col 23 Lines 45-46) "In one embodiment, the PS-PLATFORM may process the received check image or video file 310 (as will be further illustrated in FIGS. 6A-H)");
	extract the check information from the check image (Figure 3A block 312 discloses extracting check information, as disclosed in (Col 23 Lines 53-55) "In one embodiment, the PS-PLATFORM may extract check deposit information from the processed check image 312");
	determine a subset of business rules from the set of business rules associated with the remote device; apply the subset of business rules to the check information based on the remote device (See Figure 1B which discloses the user using different remote devices for deposit as disclosed [Col 7 Lines 35-38] “In one embodiment, the user 105 may deposit the check on different occasions and through a variety of different devices and technologies of generating electronic check data”, with detailed diagram disclosed in Figures 2A-2D, by which the information is checked and analyzed based on the received check image format/file from the different remote devices. This is disclosed further in Figure 4 – steps 405, 410, 435, and 440 which a subset of rules are applied based on the type of device, wherein a set of business rule is determining if the device is controllable or not, as disclosed [Col 35 Lines 58-60] “upon receiving a remote deposit request from a user, the PS-PLATFORM may determine whether a user image capture device is controllable 405”, and the subset of rules is determining permissions to provide instructions, as disclosed [Col 36 Lines 10-13] “In one embodiment, for different devices (e.g., scanners, digital camera, mobile devices, etc.), certain permissions may be used in order to allow the browser component to remotely control the image capture device” and [Col 36 Lines 43-48] “As such, in one embodiment, if the user image capture device is remotely controllable by the PS-PLATFORM server via 410, the PS-PLATFORM may retrieve security certificate for the corresponding image capture device 435, and control the image capture device to obtain the check images” see also examples [Col 37 Lines 6-23] which discloses different devices provided different instructions);
	validate the check information by (See Figure 8A for validation process):
	comparing the check information to the set of previous transactions (Figure 8A block 810 discloses comparing check with previously deposited checks, as disclosed  (Col 47 Lines 45-47) "the PS-PLATFORM may compare check identification data with the check identification data within a limited subset of previously deposited checks 810");
	in response to the comparison identifying a duplicate transaction, determining the check image is fraudulent (Figure 8A block 815 discloses comparison match to determine fraudulent check); and
	in response to determining the check image is fraudulent, [flag] an indicator corresponding to the check image to identify the check image as fraudulent ((Col 47 Lines 64-66) "In one implementation, if there is a match 815 with any previously deposited check, the PS-PLATFORM may flag, delay or terminate the deposit transaction 820" wherein [Col 47 Lines 66-67 to Col 48 Lines 1-2] “For example, in one implementation, flagging the transaction may indicate to setting a flag that will cause some further scrutiny 832 of the transaction at a later time”); and
	transmit the check image and check information to the database for storage ((Col 4 Lines 60-62) "In one implementation, the obtained data (may be referred to herein as "check data") may be stored in storage maintained by or affiliated with the financial institution" and see also Figure 9B blocks 914 and 916 which discloses of storing the record, or image, of the check, as disclosed (Col 55 Lines 5-10) "At 914, a record of the check in a format consistent with the format of the records stored in dead-check repository is created. The creation of the record in a format consistent with the stored records may include, for example, forming a composite digital image comprising each digital image of each portion").
The referenced prior art Prasad teaches a subset of business rules applied based on the remote devices, and flagging the check as fraudulent. The limitation regarding the “subset” of business rules, it is noted that in the Specifications [0042] “The term subset does not necessarily require a proper subset. In other words, a first subset of a first set may be coextensive with (equal to) the first set”, therefore the term “subset” would not necessarily be required to be a subset, but can simply be a set of business rules. The limitation regarding “transforming” the indicator, although the prior art does not explicitly recite as “transforming” the indicator, one of ordinary skilled in the art would interpret the claim limitation “in response to determining the check image is fraudulent, transforming an indicator corresponding to the check image to identify the check image as fraudulent”, under broadest reasonable interpretation, as simply providing an indicator that the check image is fraudulent, wherein the indicator is “transformed” or changed from “none” to “flagged”. However, for the purposes of compact prosecution, the Examiner provides an additional prior art, Sadovsky, which also discloses:
determine a subset of business rules from the set of business rules associated with the remote device; apply the subset of business rules to the check information based on the remote device (See Figure 5 disclosing a user in the second data access module (user station as disclosed in Figure 3) scanning checks for validation, wherein a subset of business rules is applied – step 527 “Do items match X%” and step 533 “Was the scanned item verified before?”, which the subset is applied if a set of business rules – step 510 “Does item captured correctly?” and step 519 “Does item have matched item stored in the system” is determined “YES”);
and in response to determining the check image is fraudulent, transforming an indicator corresponding to the check image to identify the check image as fraudulent ([0047] “Authentic Item 535 (indication is provided to the user)=a match has been found in the system with no previous authentication attempts 533” and [0048] “No Match Found 520 (a different indication is provided to the user)=no matching item has been found in the system” which discloses that the indication has changed to a different indication, including fraud indicator message 520 “No Match Found” if the check image is determined fraudulent).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize subset of business rules and changing indications as in Sadovsky in the system executing the method of Prasad with the motivation of offering to provide [0012] “financial institutions with a rapid verification and authentication (FIAV) systems and methods that can be used by large financial institutions, cashing centers or other interested parties, which can also be used effectively by independent business such as dealerships and alike (accepting check as form of payment) to validate authenticity of items prior to transaction on the spot” as taught by Sadovsky over that of Prasad.

As per Claims 2 and 12, Prasad discloses the system of claim 1 and the method of claim 11, wherein the check information includes at least one of: (i) a date, (ii) a signature, (iii) an amount, (iv) a payee, (v) a payor, and (vi) a magnetic ink character recognition line ((Col 7 Lines 13-19) "Information provided to the PS-PLATFORM server 120, checked by the PS-PLATFORM server 120, and/or provided by the PS-PLATFORM server 120 may include, but not limited to timestamp, MICR (magnetic ink character recognition) data, amount, check number, routing number, account number, signature line, endorsement, payee, and/or the like").

As per Claims 3 and 13, Prasad discloses the system of claim 1 and the method of claim 11, wherein applying the subset of business rules to the check information based on the remote device includes:
determining a type of the remote device (See Figure 4A block 435 wherein if the device is determined to be controllable, the server retrieves a certificate corresponding to the device, as disclosed (Col 36 Lines 43-46) "As such, in one embodiment, if the user image capture device is remotely controllable by the PS-PLATFORM server via 410, the PS-PLATFORM may retrieve security certificate for the corresponding image capture device 435" meaning that it would automatically determine what type of device it is to retrieve the proper security certificate, as disclosed [Col 7 Lines 35-38] “In one embodiment, the user 105 may deposit the check on different occasions and through a variety of different devices and technologies of generating electronic check data” wherein [Col 36 Lines 10-13] “In one embodiment, for different devices (e.g., scanners, digital camera, mobile devices, etc.), certain permissions may be used in order to allow the browser component to remotely control the image capture device”); and
identifying the subset of business rules of the set of business rules associated with the type of the remote device (See Figure 4A – steps 435 and 440, as disclosed [Col 36 Lines 43-48] “As such, in one embodiment, if the user image capture device is remotely controllable by the PS-PLATFORM server via 410, the PS-PLATFORM may retrieve security certificate for the corresponding image capture device 435, and control the image capture device to obtain the check images” wherein the instructions provided to the controlled devices are different rules per devices, as given by examples disclosed [Col 37 Lines 6-23]).

As per Claims 4 and 14, Prasad discloses the system of claim 1 and the method of claim 11, wherein the set of previous transactions includes check information for each performed interaction (Figure 8A block 810 discloses comparing check with previously deposited checks, as disclosed (Col 47 Lines 45-47) "the PS-PLATFORM may compare check identification data with the check identification data within a limited subset of previously deposited checks 810").

As per Claims 5 and 15, Prasad discloses the system of claim 1 and the method of claim 11, wherein transforming the indicator corresponding to the check image includes: 
generating and transmitting an alert to a second remote device associated with an entity ([Col 47 Lines 66-67 to Col 48 Lines 1-5] “flagging the transaction may indicate to setting a flag that will cause some further scrutiny 832 of the transaction at a later time. The subsequent transaction analysis 832 ... may report to a system operator (e.g., bank clerks, etc.)” and also [Col 48 Lines 13-16] “when the transaction is flagged, delayed, or terminated, a notification may be sent to a customer advising them of the action and optionally of the reason for the action as well”. See also Figure 8C which discloses sending check image and data to an external agency or clearinghouse for check clearance and fraudulent control, as disclosed (Col 49 Lines 63-65) "For example, in one implementation, the identification service 870 may send alerts and present the check data to fraudulence experts").

As per Claims 6 and 16, Prasad discloses the system of claim 1 and the method of claim 11, wherein the check image is received from at least one of (i) an automated teller machine, (ii) a mobile device, and (iii) a teller machine (Figure 1B discloses various user devices used for submitting check, such as a mobile device 107 or ATM 109).

As per Claims 7 and 17, Prasad discloses the system of claim 1 and the method of claim 11, wherein comparing the check information to the set of previous transactions includes comparing the extracted check information to stored check information of each transaction of the set of previous transactions ((Col 5 Lines 54-57) "Such a determination may be made by comparing identifying information (e.g., account number, check number, routing number, account name, etc.) of the check 118 to information stored in the check data storages 142, 152").

As per Claims 8 and 18, Prasad discloses the system of claim 7 and the method of claim 17, wherein identifying the duplicate transaction includes matching at least one parameter of the extracted check information to at least one parameter of the stored check information of each transaction of the set of previous transactions ((Col 5 Lines 54-57) "Such a determination may be made by comparing identifying information (e.g., account number, check number, routing number, account name, etc.) of the check 118 to information stored in the check data storages 142, 152").

As per Claims 9 and 19, Prasad discloses the system of claim 1 and the method of claim 11, wherein the instructions, upon execution, cause the processor to: accept the received check image as valid in response to the comparison not indicating a fraudulent transaction (See Figure 3A block 320 wherein if the check image is valid, the process proceeds to fund the credit, as disclosed (Col 24 Lines 21-24) "In another embodiment, if the check is valid, the PS-PLATFORM may provisionally credit the indicated amount of funds into the user's amount 325").

As per Claim 10, Prasad discloses the system of claim 1 wherein each transaction of the set of previous transactions stores check information including at least one of: (i) a date, (ii) a signature, (iii) an amount, (iv) a payee, (v) a payor, and (vi) a magnetic ink character recognition line ((Col 7 Lines 13-19) "Information provided to the PS-PLATFORM server 120, checked by the PS-PLATFORM server 120, and/or provided by the PS-PLATFORM server 120 may include, but not limited to timestamp, MICR (magnetic ink character recognition) data, amount, check number, routing number, account number, signature line, endorsement, payee, and/or the like").

Response to Arguments
Applicant's arguments filed November 04, 2020, have been fully considered but they are not persuasive.
In regards to the Objection to the Specifications, Applicant’s arguments have been fully considered and are persuasive. The Objection of the Specifications has been withdrawn.
Applicant argues, see pages 9 to 12, that the claims are “not directed to an abstract idea. Instead, the claims of the present application recite additional elements that integrate the assumed abstract idea into a practical application”. Examiner respectfully disagrees. The currently presented claims is a method of determining a fraudulent check image, which the process is simply instructed to be implemented on a computer system. Contrary to the Example 37 as the Applicant recited on page 10 and the Example 42 on page 11, the claims do not present “a specific manner of automatically transforming an indicator …” but rather presents a generic business method with series of steps that a human can perform with pen and paper, with mere instructions to “apply it” on a computer system, wherein the claims do not present or recite a method that a computer system would “automatically” perform the process. Additionally, as explained above under 35 U.S.C. 101 rejection, the limitation of “transforming an indicator” is not an improvement to the capability of identifying and storing duplicate or fraudulent data, but is merely changing data to identify the check image as fraudulent, such as marking the indicator from “none” to “flagged”, which is a generic function performed by a generic computer component of changing data from “0” to “1”. Accordingly, the claims do not present additional limitations to integrate the abstract idea into a practical application.
Applicant’s arguments, see pages 12 to 13, with respect to 35 U.S.C. 102(a)(1) rejection regarding the independent claims, have been considered but are moot because the new ground of rejection, under 35 U.S.C. 103, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Indeck et al. (U.S. 2009/0287628) discloses a method and system for hardware-accelerating various data processing operations in a rule-based decision-making system such as a business rules engine, an event stream processor, and a complex event stream processor.
Gilson (U.S. 2011/0320357) discloses methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for real-time, straight-through processing and real-time presentment of checks and other electronic payment instruments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697